 1
 2
 3
                                                                     JS-6
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     KATHLEEN HEATHER HOFSTROM,        ) NO. EDCV 18-1084-ODW (AS)
11                                     )
                    Plaintiff,         )
12                                     )
               v.                      )           JUDGMENT
13                                     )
     NANCY A. BERRYHILL,               )
14   Acting Commissioner of Social     )
     Security,                         )
15                                     )
                                       )
16                  Defendant.         )
                                       )
17                                     )
18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge, IT IS HEREBY
20   ADJUDGED that Judgment is entered in favor of Defendant.
21
22             DATED: June 26, 2019
23
24
25                                ______________________________________
                                             OTIS D. WRIGHT
26                                     UNITED STATES DISTRICT JUDGE
27
28
